                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


GRACENOTE, INC.,

                          Plaintiff;

             V.                                   Civil Action No. 18-1608-RGA

FREE STREAM          MEDIA   CORP.     d/b/a
SAMBA TV,
                          Defendant.




                             MEMORANDUM OPINION


David E. Moore, Bindu A. Palapura, and Stephanie E. O' Byrne, POTTER ANDERSON &
CORROON LLP, Wilmington, DE; Steven Yovits and Mark Scott, KELLEY DRYE &
WARREN LLP, Chicago, IL; and Clifford Katz and Malavika Rao, KELLEY DRYE &
WARREN LLP, New York, NY, attorneys for Plaintiff.

Kelly E. Farnan, RICHARDS , LAYTON & FINGER, P.A., Wilmington, DE; Sten Jensen,
ORRICK HERRINGTON & SUTCLIFFE LLP, Washington, D.C. ; Clement Seth Roberts,
ORRICK HERRINGTON & SUTCLIFFE LLP, San Francisco, CA; and Alyssa Caridis,
ORRICK HERRINGTON & SUTCLIFFE LLP, Los Angeles, CA, attorneys for Defendant.




December   n, 2019
                                  I
                                  S DISTRICT JUDGE:

        Before me is the Report & Recommendation ("Report") of a United States Magistrate

Judge. (D.I. 22). It addresses Defendant's Motion to Dismiss for Failure to State a Claim under

Rule 12(b)(6). (D.I. 10). Defendant filed objections to the Report. (D.I. 23). Plaintiff responded

to Defendant's objections. (D.I. 24). The Magistrate Judge's Report is comprehensive, and I will

adopt the factual findings and legal conclusions in the Report. I do not separately recite any of

them except as I think necessary to explain my decision.

   I.      LEGAL ST AND ARD

        Magistrate Judges have the authority to make recommendations as to the appropriate

resolution of a motion to dismiss pursuant to 28 U.S.C. § 636(b)(l)(B). In the event of an

objection, this Court reviews the objected-to determinations de novo.

        When reviewing a motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6), the Court must accept the complaint's factual allegations as true. See Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555-56 (2007). Rule 8(a) requires "a short and plain statement of the

claim showing that the pleader is entitled to relief. " Id. at 555. The factual allegations do not

have to be detailed, but they must provide more than labels, conclusions, or a "formulaic

recitation" of the claim elements. Id. ("Factual assumptions must be enough to raise a right to

relief above the speculative level ... on the assumption that the allegations in the complaint are

true (even if doubtful in fact) ."). There must also be sufficient factual matter to state a facially

plausible claim to relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The facial plausibility

standard is satisfied when the complaint's factual content "allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged. " Id. ("Where a

complaint pleads facts that are merely consistent with a defendant's liability, it stops short of the



                                                   1
line between possibility and plausibility of entitlement to relief. " (internal quotation marks

omitted)).

   II.       DISCUSSION

         Defendant objects to the Report's findings that U.S. Patent Nos. 8,171,030 ("the ' 030

Patent"), as well as 9,066,114, 9,479,831 , and 9,407,962 (collectively, the "Trigger Patents")

claim patent-eligible subject matter.

         a. The '030 Patent

         Defendant's first objection to the Report is that it failed to find that claim 1 of the ' 030

Patent is directed to an abstract idea. (D.I. 23 at 4). Defendant asserts that the Report misapplied

the Federal Circuit' s ruling in Enfish LLC v. Microsoft Corporation because the ' 030 Patent

claims using a well-known "tree" database to index and store videos using a "robust hash" and

"traversal index," which are "abstract concepts that long predate videos and video databases. "

(Id. at 3; citing 822 F.3d 1327 (Fed. Cir. 2016)). In Enfish, the Federal Circuit held that claims to

a new, specific way of structuring a database were patent-eligible. 822 F.3d at 1337-38; see Elec.

Power Grp. , LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (explaining that the

claims in Enfish were eligible "because [they] focused not on asserted advances in uses to which

existing computer capabilities could be put, but on a specific improvement ... in how computers

could carry out one of their basic functions"). Defendant asserts that the Report merely

" [i]dentif[ied] purported benefits stemming from the use of an abstract idea," which do not make

a claim patent-eligible. (D.I. 23 at 4; citing OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359,

1363 (Fed. Cir. 2015)).

         Defendant also argues that the focus of the claim in the asserted patent is essentially a

claim to the "creation of an index used to search and retrieve information stored in a database,"



                                                    2
which is an abstract idea. (D.I. 23 at 4; citing Intellectual Ventures I LLC v. Erie Indem. Co., 850

F.3d 1315, 1327 (Fed. Cir. 2017)). Defendant contends, "The alleged improvement of using a

robust hash as a traversal index does not 'enable[] a computer. .. to do things it could not do

before. "' (D.I. 23 at 4; citing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1305 (Fed. Cir.

2018)).

          Plaintiff argues that Defendant improperly isolates certain elements of the asserted claims

in order to argue that these elements were known in the prior art. (D.I. 24 at 1). Plaintiff

emphasizes the structure and efficiency of the invention described by the asserted claims,

specifically the improvement on the structure of the database and the way traversal indexes are

formulated and used. (D.I. 24 at 10; D.I. 1, Ex.Eat 1:54-59, 2:2-13 , 8:52-54, 15 :29-34). Unlike

the claims of Erie , which simply "created a system like the index at the back of a book," Plaintiff

contends that the claims of the ' 030 patent more analogously describe a novel improvement in

the organizational structure of a database or the generation of a traversal index. (D.I. 24 at 10).

          In her report, the Magistrate Judge applied the two-step framework set forth by the

Supreme Court in Mayo and Alice Corp. Pty. Ltd. v. CLS Bank Intern. , 134 S. Ct. 2347 (2014).

(D.I. 22 at 15-18). This framework requires the Court 1) to determine whether the claims are

directed to a patent-ineligible concept - such as a law of nature, natural phenomenon, or abstract

idea- and, if they are, 2) to determine whether there is an ' inventive concept. .. sufficient to

ensure that the patent in practice amounts to significantly more than a patent upon the ineligible

concept itself.' Alice, 134 S. Ct. at 2355 (internal quotation marks and alterations omitted). In

applying this framework, the Magistrate Judge emphasized the factual similarity between Claim

1 of the ' 030 patent and the claims found to be patent-eligible in Enfish. (D.I. 22 at 16-17).




                                                   3
Because the focus of the claim language at issue in Enjish does, in fact, mirror the analogous

language of Claim 1 of the ' 030 patent, I think it was correct for the Magistrate Judge to do so.

       In Enjish, the court reasoned that the specification of the asserted patents taught "benefits

over conventional databases, such as increased flexibility, faster search times, and smaller

memory requirements. " 822 F.3d at 1337. Here, the '030 patent overcomes prior art concerns

regarding "the size and complexity of the individual signatures generally used, and the absence

of an indexing system for these complex signatures," thereby claiming a more accurate and

efficient technology than that known in the prior art. (D.I. 1, Ex . Eat 1:54-59). The court in

En.fish found that "the plain focus of the claims [was] on an improvement to computer

functionality itself, not on economic or other tasks for which a computer is used in its ordinary

capacity," and found that the benefits of the invention, which included faster searching and more

effective data storage, distinguished the invention from conventional database structures. 822

F.3d at 1333, 1336-37. Here, the claim language is specifically directed to the use of a robust

hash to organize a multi-dimensional video database and represents an improved method

providing greater efficiency over conventional methods of organizing such a database. See id. at

1337; D.I. 1, Ex.Eat 1:54-59, 2:2-13 , 8:52-54, 15:29-34.

       Defendant argues that the Federal Circuit's decision in Erie, which was about an

improvement in the technology of computer databases, supports a finding of ineligibility in this

case. The court in Erie found that the claims failed to focus on how the use of certain tags led to

an improvement in the database search technology. 850 F.3d at 1328. Distinguishing the facts of

this case from Erie , the Magistrate Judge explained that the specification of the ' 030 patent

"resolves accuracy and performance issues presented by known methods" by focusing on the

generation of a robust hash as a traversal index. (D.I. 22 at 18; D.I. 1, Ex.Eat 5:23-36).



                                                  4
Accordingly, I agree with the Magistrate Judge's finding that the asserted claim of the '030

patent does not recite an abstract idea. (D.I. 22 at 17).

       I overrule Defendant' s first objection to the Report.

       b. The Trigger Patents

       Defendant's second objection to the Report is that it failed to find representative claim 11

of the Trigger Patents is directed to the abstract idea of comparing observed data against a

reference and taking an action upon detecting a match. (D.I. 23 at 6). Defendant characterizes the

language of the asserted claims of the Trigger Patents in a broad manner, stating that the claims

are directed to "the abstract idea of comparing observed data against a reference and taking an

action upon detecting a match." (D.I. 23 at 6).

       The Magistrate Judge applied the two-step framework set forth by the Supreme Court in

Mayo and Alice. (D.I. 22 at 7-14). The Report explains that the Defendant's characterization of

the asserted claims is overbroad because it would encompass the precise disadvantageous

concepts that the specification expressly states that the claimed invention is designed to avoid,

such as watermarking and trigger points based on the time of day. (D.1. 22 at 10-11 , citing D.I. 1,

Ex. Cat 2:42-43, 2:52-53 , 6:62-65 , 9:33-35).

        The asserted claims must be read as a whole to determine whether they are directed to a

functional improvement. Data Engine Techs, LLC v. Google LLC, 906 F.3d 999, 1011 (Fed. Cir.

2018). When read as a whole, the asserted claims of the Trigger Patents are directed to a system

and method of implementing accurate fingerprinting in a multimedia stream to avoid the

necessity of involving a broadcaster corporation. (D.I. 1, Ex.Cat 9:27-47). The Magistrate Judge

appropriately compared the asserted claims in the Trigger Patents to those at issue in Thales

Visionix Inc. v. United States, in which the Federal Circuit determined that the use of



                                                   5
conventional sensors and a mathematical equation to more accurately calculate the position of an

object on a moving platform did not render the claims ineligible because the claims identified a

particular configuration of the sensors and a particular way of using the raw data that eliminated

problems inherent in prior art methods. 850 F.3d 1343 , 1349 (Fed. Cir. 2017). "Similarly, the

asserted claims of the Trigger Patent recite known fingerprints in an unconventional manner to

improve the accuracy of a trigger' s position within a multimedia stream." (D.I. 22 at 12, citing

D.I. 1, Ex.Cat 3:21-25 (emphasis added)) . I agree with the Magistrate Judge ' s thorough analysis

that "the asserted claims of the Trigger Patents are directed to a method of achieving a specific

solution to a known technological problem in the field of the invention, thereby improving the

computer technology itself," and conclusion that the Trigger Patents do not claim an abstract

idea. (D.I. 22 at 14; citing D.I. 1, Ex. C at 2:50-53 , 5: 10-17).

           I overrule Defendant' s second objection to the Report.

    III.      CONCLUSION

           For the reasons discussed above, I will adopt the Magistrate Judge's Report and deny

Defendant's Motion to Dismiss. An accompanying order will be entered.




                                                    6
